Citation Nr: 1203274	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  11-20 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder.

2.  Entitlement to service connection for a prostate disorder, to include as due to exposure to an herbicidal agent.

3.  Entitlement to service connection for colon cancer, to include as due to exposure to an herbicidal agent.

4.  Entitlement to service connection for a liver disorder, to include as due to exposure to an herbicidal agent.

5.  Entitlement to service connection for a gall bladder disorder, to include as due to exposure to an herbicidal agent.

6.  Entitlement to service connection for dysuria, to include as due to exposure to an herbicidal agent.

7.  Entitlement to service connection for a bladder disorder, to include as due to exposure to an herbicidal agent.

8.  Entitlement to service connection for a lung disorder, to include as due to exposure to an herbicidal agent.

9.  Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, on behalf of the Regional Office located in Lincoln, Nebraska.  This matter also comes before the Board on appeal from a March 2011 by the Regional Office located in Lincoln, Nebraska.  During the pendency of this appeal, the Veteran's claims file was transferred to the Little Rock, Arkansas Regional Office (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The issues of entitlement to service connection for a psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD), and entitlement to service connection for colon cancer, to include as due to exposure to an herbicidal agent, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In November 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a lung disorder.

2.  In September 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable evaluation for erectile dysfunction.

3.  During his active duty service, the Veteran served in the Republic of Vietnam.

4.  The evidence of record did not include a current diagnosis of a prostate disorder.

5.  A liver disorder was not shown to have been present during the Veteran's active duty service, or for many years thereafter, nor is it the result of any incident occurring during his active duty service, including as due to exposure to herbicidal agents.

6.  The evidence of record did not include a current diagnosis of a gall bladder disorder.

7.  A bladder disorder was not shown to have been present during the Veteran's active duty service, or for many years thereafter, nor is it the result of any incident occurring during his active duty service, including as due to exposure to herbicidal agents.

8.  Dysuria was not shown to have been present during the Veteran's active duty service, or for many years thereafter, nor is it the result of any incident occurring during his active duty service, including as due to exposure to herbicidal agents.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a lung disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement an initial compensable evaluation for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

3.  A prostate disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to an herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A liver disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to an herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  A gall bladder disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to an herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  A bladder disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to an herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

7.  Dysuria was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to an herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Lung Disorder, to Include as Due to Exposure to an Herbicidal Agent, and Entitlement to an Initial Compensable Rating for Erectile Dysfunction.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

With regard to the issues of entitlement to service connection for a lung disorder, to include as due to exposure to an herbicidal agent, and entitlement to an initial compensable evaluation for erectile dysfunction, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal.  Specifically, the Veteran submitted a statement dated in September 2011 wherein he indicated that he wished to withdraw his appeal as to the issue of entitlement to an initial compensable rating for erectile dysfunction.  Further, during a conference prior to the November 2011 Board hearing, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to service connection for a lung disorder, to include as due to exposure to an herbicidal agent.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  As such, the Board finds that the Veteran has withdrawn these claims, and accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for a lung disorder, to include as due to exposure to an herbicidal agent, or the issue of entitlement to an initial compensable evaluation for erectile dysfunction, and they are dismissed.

II.  Entitlement to Service Connection for a Prostate Disorder, a Liver Disorder, a Gall Bladder Disorder, a Bladder Disorder, and Dysuria

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform a veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the Veteran's claims of entitlement to service connection for a prostate disorder, a liver disorder, a gall bladder disorder, a bladder disorder, and dysuria, the RO's August 2009 and November 2011 letters advised the Veteran of the foregoing elements of the notice requirements.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirements has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of these claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied with respect to each of these service connection claims.  The RO has obtained the Veteran's service treatment records, his private and VA treatment records, and records associated with his application for disability benefits from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Based on a longitudinal review of the Veteran's claims file, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

The Veteran was not afforded a VA examination with respect to his claims of entitlement to service connection for a prostate disorder, a liver disorder, a gall bladder disorder, a bladder disorder, or dysuria.  

With respect to the Veteran's service connection claims for a prostate disorder and a gall bladder disorder, the Veteran was not afforded a VA examination because the evidence of record did not include a current diagnosis.  In disability compensation claims, VA must provide an examination only when there is evidence of a current diagnosis or persistent and recurrent symptoms.  This evidentiary requirement will be discussed in greater detail below.  

With respect to each of the service connection claims, the Veteran was not afforded a VA examination because there was no evidence relating a prostate disorder, a liver disorder, a gall bladder disorder, a bladder disorder, or dysuria to his military service.  Generally, the evidence of record must "indicate" that a current disorder "may be associated" with a veteran's military service.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Herein, the evidence of record does not demonstrate an association between the Veteran's military service and a prostate disorder, a liver disorder, a gall bladder disorder, a bladder disorder, or dysuria.  While the holding in McLendon established a low threshold, the holding makes abundantly clear that there is, in fact, a threshold that must be met.  The Board is cognizant that the Veteran claimed that these disorders are related to of his active duty service, specifically as a result of exposure to an herbicidal agent.  However, his service treatment records did not demonstrate complaints or treatment for any of the disorders.  Further, there is no indication that these disorders may be related to his active duty service.  The only evidence of record indicating an association between the claimed disorders and his military service are the Veteran's contentions.  The Board finds these contentions do not rise to the level of the "indication of an association" referred to in 38 U.S.C.A. § 5103A or in McLendon.  See also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that affording the Veteran a VA examination with respect to the claims of entitlement to service connection for a prostate disorder, a liver disorder, a gall bladder disorder, a bladder disorder, and dysuria was not warranted.  McLendon, 20 Vet. App. at 83.

If a veteran's mere contentions, standing alone, were enough to satisfy the "indication of an association," then that element of 38 U.S.C.A. § 5103A is meaningless.  An interpretation of a statute that renders part of the statutory language superfluous is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ["canons of construction require us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous"].  It is clear to the Board that more than a mere contention is required.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from July 1969 to February 1971.  In July 2009, he submitted claims of entitlement to service connection for a prostate disorder, a liver disorder, a gall bladder disorder, a bladder disorder, and dysuria, each to include as due to exposure to an herbicidal agent.  After these claims were denied in a December 2009 rating decision, the Veteran perfected an appeal.  The Veteran's claims have been certified to the Board for appellate review.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).

The evidence of record demonstrates that the Veteran served in the Republic of Vietnam during the presumptive period.  There is no affirmative evidence of record demonstrating that the Veteran was not exposed to an herbicidal agent during his service in the Republic of Vietnam and, thus, inservice exposure to an herbicidal agent is presumed.

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for only the following disorders:  ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and stable, unstable and Prinzmetal's angina; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Although the Veteran served in the Republic of Vietnam during the presumptive period and, thus, is presumed to have been exposed to an herbicidal agent, a prostate disorder (other than cancer), a liver disorder, a gall bladder disorder, a bladder disorder, and dysuria are not conditions subject to presumptive service connection.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  Accordingly, the Board finds that service connection for these disorders on a presumptive basis is denied as a matter of law.

Despite this finding, when a claimed disorder is not included as a presumptive disorder, service connection may nevertheless be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A. Prostate Disorder

A longitudinal review of the Veteran service treatment records does not show complaints of or treatment for a prostate disorder.

According to an April 2007 private treatment report, the Veteran requested to undergo an examination to determine whether his prostate was enlarged.  Upon examination, there was no nodularity or enlargement.  A May 2009 private treatment report demonstrates that a physical examination detected no prostate enlargement or nodularity.

An April 2010 private computed tomography scan demonstrates that the Veteran's prostate gland was normal.  According to an August 2010 VA treatment report, the Veteran complained of symptoms of prostatic hypertrophy, but upon rectal examination, there were no nodules or enlargement.  No diagnosis of a prostate disorder was rendered.  An October 2010 VA treatment report demonstrates that the Veteran underwent a rectal examination.  The examination did not reveal a prostate mass or that the Veteran's prostate was "significantly" enlarged.  No diagnosis of a prostate disorder was rendered.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for a prostate disorder has not been presented and the appeal must be denied.

To the extent that the Veteran asserts that he has a prostate disorder, the Board finds that diagnostic opinions are more suited to the realm of medical, rather than lay expertise.  Determining whether a prostate disorder is present is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau, 492 F.3d at 1377.  Consequently, lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against finding a current diagnosis of a prostate disorder, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for a prostate disorder is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making this decision, the Board acknowledges the presence of the October 2010 VA treatment report, which suggested that the Veteran's prostate was enlarged, just not "significantly."  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1. (2011); See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Generally, a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An enlarged prostate is a clinical finding and not a disability for which VA compensation benefits are payable.  See generally 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  

B.  Liver Disorder

The Veteran's service treatment records do not demonstrate complaints of or treatment for a liver disorder or symptoms thereof.  See 38 C.F.R. § 3.303(b) (if disorder is not noted in service, continuity of symptomatology is not applicable).  

According to an April 2007 private treatment report, there was no enlargement or nodularity of the Veteran's liver.

In June 2009, the Veteran underwent an abdominal computed tomography scan that revealed "a few" small, low-density lesions within the liver.  The conclusion was that the lesions were probably hepatic cysts, and that there was no obvious liver metastatic disease.  Approximately one week later, a magnetic resonance imaging scan of the Veteran's abdomen showed a non-enhancing mass, which was deemed likely to be "a simple cyst."  The conclusion was small cyst in the liver adjacent to the gall bladder fossa.  There was no evidence of hepatic metastatic disease.

An April 2010 private computed tomography scan of the Veteran's abdomen also demonstrated the presence of "simple appearing subcentimeter hepatic cysts."  The impression was "simple appearing hepatic cysts."

To the extent that the Veteran asserts that a current liver disorder is related to his active duty service, the Board finds that the matter of the determination of the origin of a liver disorder, where the credible evidence first demonstrates such a disorder many years after service with many potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

The competent evidence of record does not include any indication that a current liver disorder was incurred in, due to, or etiologically related to the Veteran's active duty service.  See McLendon, 20 Vet. App. at 83.

The Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a liver disorder and, thus, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.


C.  Gall Bladder Disorder

A review of the Veteran's service treatment records do not demonstrate that the Veteran complained of or was treated for a gall bladder disorder.

A June 2009 private computed tomography scan reveals a small cyst in the liver adjacent to the gall bladder fossa.  The gall bladder itself was "normal in appearance."

Absent adequate medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for a gall bladder disorder has not been presented and the appeal must be denied.  Brammer, 3 Vet. App. at 225.  

To the extent that the Veteran asserts that he has a gall bladder disorder, the Board finds that diagnostic opinions are more suited to the realm of medical, rather than lay expertise.  Determining whether a gall bladder disorder is present is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau, 492 F.3d at 1377.  Consequently, lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365.

As the preponderance of the evidence is against finding a current diagnosis of a gall bladder disorder, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for a gall bladder disorder is not warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

D.  Bladder Disorder

The Veteran's service treatment records do not demonstrate complaints of or treatment for a bladder disorder or symptoms thereof.  See 38 C.F.R. § 3.303(b) (if disorder is not noted in service, continuity of symptomatology is not applicable).  

An April 2007 private treatment report demonstrates that the Veteran complained of urinary frequency, urinary hesitancy, and nocturia.  After a physical examination, no diagnosis of a bladder disorder was rendered.  A May 2007 private treatment report demonstrates that the Veteran denied urinary frequency and hesitancy.  According to a December 2007 private treatment report, the Veteran denied urinary frequency, hesitancy, nocturia, and incontinence.  Similarly, in a March 2008 private treatment report, the Veteran denied urinary frequency, hesitancy, and nocturia.

A June 2009 private treatment report demonstrates that the Veteran had "some" urinary hesitancy.  Further, during a June 2009 private consultation, the Veteran endorsed urinary hesitancy and frequency.  Moreover, according to a June 2009 computed tomography scan, the Veteran's urinary bladder was collapsed.  No etiological opinion was rendered.  During an October 2009 VA examination, the Veteran reported that he was not aware of any renal insufficiency or nephropathy.

According to a January 2010 VA treatment report, the Veteran denied a decreased urinary stream, increased urinary frequency, nocturia, and incontinence.  April and July 2010 private treatment reports demonstrate that one of the Veteran's "active problems" was urinary frequency, which was diagnosed as nocturia.

According to private treatment reports dated from October 2010 to January 2011, the Veteran denied urinary frequency, hesitancy, and nocturia.  An October 2010 VA treatment report demonstrates that the Veteran complained of urinary hesitancy.  He stated that he started taking over-the-counter sleeping pills for the previous one or two months.  After a physical examination, the assessment was urinary hesitancy.  The VA medical professional then opined that the Veteran's urinary hesitancy was due to the sleeping pills, and instructed the Veteran to stop taking them.

To the extent that the Veteran asserts that a current bladder disorder is related to his active duty service, the Board finds that the matter of the determination of the origin of a bladder disorder, where the credible evidence first demonstrates such a disorder many years after service with many potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

The competent evidence of record does not include any indication that a current bladder disorder was incurred in, due to, or etiologically related to the Veteran's active duty service.  See McLendon, 20 Vet. App. at 83.

The Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a bladder disorder and, thus, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

E.  Dysuria

A review of the Veteran's service treatment records does not demonstrate complaints of or treatment for dysuria.  See 38 C.F.R. § 3.303(b) (if disorder is not noted in service, continuity of symptomatology is not applicable).  

According to an April 2007 private treatment report, the Veteran complained of frequent urination, sometimes with hesitancy and without nocturia.  During a physical examination, the Veteran denied dysuria.  The Veteran's denial notwithstanding, the assessment was dysuria.  A May 2007 private treatment report demonstrates that the Veteran's "previous problems" included dysuria.  The Veteran then denied dysuria.  

Private treatment reports demonstrate that he also denied dysuria in December 2007, March 2008, and July 2009.  

According to a June 2009 private consultation, the Veteran complained of dysuria.  

According to private treatment reports, the Veteran denied dysuria twice in July 2009, once in August 2009, twice in September 2009, twice in October 2009, once in April 2010, once in November 2010, once in December 2010, and once in January 2011.  Further, a July 2010 VA treatment report demonstrates that the Veteran denied dysuria.

To the extent that the Veteran asserts that dysuria is related to his active duty service, the Board finds that the matter of the determination of the origin of dysuria, where the credible evidence first demonstrates such a disorder many years after service with many potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

The competent evidence of record does not include any indication that dysuria was incurred in, due to, or etiologically related to the Veteran's active duty service.  See McLendon, 20 Vet. App. at 83.

The Board finds that the preponderance of the evidence is against the Veteran's service connection claim for dysuria and, thus, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.


ORDER

The claim of entitlement to service connection for a lung disorder is dismissed. 

The claim of entitlement to an initial compensable evaluation for erectile dysfunction is dismissed. 

Service connection for a prostate disorder, to include enlargement, is denied.

Service connection for a liver disorder is denied.

Service connection for a gall bladder disorder is denied.

Service connection for a bladder disorder is denied.

Service connection for dysuria is denied.


REMAND

A.  Acquired Psychiatric Disorder, to Include Depression, Anxiety, and PTSD

In August 2010, the Veteran submitted a claim of entitlement to service connection for depression and anxiety.  In March 2011, the RO denied this claim because the relevant evidence of record did not include a current diagnosis of a psychiatric disorder.  The Veteran perfected an appeal and requested a Board hearing.  During the November 2011 hearing, the Veteran's representative indicated that the Veteran's August 2010 service connection claim also encompassed PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).

Following the hearing, the Veteran submitted a form entitled "Disability Benefits Questionnaire," dated in December 2011.  Therein, a private doctor, D.W.G., Ph.D., opined that the Veteran had current diagnoses of PTSD, Generalized Anxiety Disorder, and moderate major depression, and that the Veteran's PTSD was related to the Veteran's inservice exposure to rocket fire, mortar fire, seeing dead Vietnamese, and seeing dead and mutilated soldiers.  Dr. D.W.G. indicated on the form that the Veteran's claims file was not reviewed and that this was an "outside [of] VA review."  Significantly, the doctor stated that the no records were reviewed. 

The diagnoses and opinions provided by Dr. D.W.G. in the December 2011 "Disability Benefits Questionnaire" were not based on a thorough review of all the relevant evidence of record.  Significantly, the evidence of record included private treatment records wherein the Veteran consistently denied depression, anxiety, and agitation.  Moreover, a January 2010 VA treatment report included a negative depression screen.  The evidence of record also included statements from the Veteran's spouse and B.D.Y. wherein each claimed that the Veteran experienced psychiatric symptoms, including memory loss, nightmares, anger, and aggression, among others.  As such, the Board finds that Dr. D.W.G.'s December 2011 opinion is not sufficient for purposes of determining service connection because it was based on an incomplete evidentiary premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Consequently, the Board finds that a remand is necessary in order to afford the Veteran a VA examination.  

B.  Colon Cancer

In July 2009, the Veteran submitted a claim of entitlement to colon cancer, to include as due to inservice exposure to an herbicidal agent.  The evidence of record clearly demonstrated that the Veteran has, and receives ongoing treatment for, colon cancer.  In December 2009, service connection was denied on a presumptive basis because colon cancer is not disorder subject to presumptive service connection based on inservice herbicidal agent exposure.  Service connection was denied on a direct basis because there was no evidence demonstrating that the Veteran's colon cancer was incurred in or due to his active duty service.  The Veteran perfected an appeal to the Board.  

Following the November 2011 Board hearing, the Veteran submitted an opinion purportedly from C.L.D., M.D.  Therein, Dr. C.L.D. opined that the Veteran's colon cancer was "'as least as likely as not' due to the use of Agent Orange exposure" that the Veteran was subjected to during his service in Vietnam.  Dr. C.L.D. then opined as to how the Veteran was exposed to herbicidal agents during his active duty service.

While Dr. C.L.D.'s opined that the Veteran's colon cancer was due in his inservice exposure to an herbicidal agent, the opinion did not include an underlying rationale or references to clinical findings or medical studies.  Consequently, the Board finds that Dr. C.L.D.'s opinion is not sufficient for purposes of determining service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(finding that articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  As such, the Board finds that a remand is required in order to provide the Veteran with the opportunity to obtain clarification from Dr. C.L.D. and/or an opinion that addresses these deficiencies.

The Board also finds that Dr. C.L.D.'s opinion is evidence that indicates that there may be an etiological relationship between the Veteran's colon cancer and his active duty service, to include exposure to an herbicidal agent.  The Veteran is presumed to have been exposed to an herbicidal agent during his active duty service, and the evidence of record clearly demonstrates a current diagnosis of colon cancer.  The Veteran was not, however, afforded a VA examination pursuant to his July 2009 service connection claim.  As such, the Board finds that a remand is necessary in order to afford the Veteran a VA examination.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for a psychiatric disorder, including depression, anxiety, and PTSD and colon cancer during the pendency of this appeal.  Thereafter, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the appropriate signed release form has been obtained, the RO must request that Dr. C.L.D. provide the medical bases for his opinion that "the colon cancer is 'at least as likely as not' due to the use of Agent Orange exposure."  A complete rationale for all conclusions reached must be recorded, as well as supporting documentation for this opinion.  Dr. C.L.D.'s report must be typed on paper with his letterhead and signed.  If, after making reasonable efforts to obtain this report from Dr. C.L.D., the RO is unable to secure same, the RO must notify the Veteran and (a) identify that they were unable to obtain this report; (b) briefly explain the efforts that the RO made to obtain this report; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded a VA examination to determine the etiology of any psychiatric disorder found.  The examiner must contemporaneously review all pertinent records associated with the claims file, including, but not limited to, the Veteran's service treatment records, post-service treatment records, the Veteran's assertions, and statements from the Veteran's spouse and friends.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  Based on a review of the claims folder, the examination findings, and the Veteran's statements, the examiner must opine as to whether any psychiatric disorder is related to the Veteran's military service, to include as due to any incident therein.  

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994); 38 C.F.R. § 4.125 (2011).  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to the relationship, if any, between that diagnosis and the Veteran's claimed stressors.

Additionally, the examiner must opine as to whether any psychiatric disorder found other than PTSD is causally or etiologically related to the Veteran's military service, to include any incident therein.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must be afforded a VA examination to determine the etiology of his colon cancer.  The examiner must contemporaneously review all pertinent records associated with the claims file, including, but not limited to, the Veteran's service treatment records, post-service treatment records, and the Veteran's assertions.  For purposes of this examination, the examiner must presume that the Veteran was exposure to an herbicidal agent during his active duty service.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  Based on a review of the claims folder, the examination findings, and the Veteran's statements, the examiner must opine as to whether the Veteran's colon cancer is related to his military service, to include as due to exposure to an herbicidal agent.  All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

7.   Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, to include all relevant evidence submitted or obtained since the August 2011 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


